DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 7/26/21 is acknowledged.  The traversal is on the ground(s) that are linked under a single inventive concept. Applicant further forgoes Species C without traverse. This is found persuasive. Examiner notes that Species A and B will be examined. Species C will be withdrawn from consideration.

Status of Claims
The reply filed 7/26/21 is acknowledged. Claims 1-13 and 18-21 will be examined. Claims 14-17 are withdrawn from consideration.
Claim Objections
Claims 2, 3, 5, 6, 8, 11, 13 are objected to because of the following informalities:  
Claims 2, 3, 5, 6, 8, 11, 13 use the phrase “further comprises” rather than “further comprising” .  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Examiner notes that there are two Claim 3’s and two claim 15’s. Examiner will refer to the second Claim 3 as Claim 3A and the second Claim 15 as Claim 18A. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-13 and 18-21 rejected under 35 U.S.C. 101 the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) defining a model and determining central blood pressure based on said model. The abstract idea is part of the Mathematical Concepts group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: a sensor for measuring peripheral blood pressure, data store and a computer processor The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
non-patent literature of record in the application.  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3A is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala et al. (US 2011/0263989 A1 – cited by Applicant), hereinafter Mukkamala, further in view of Lowe (US 2009/0287097 A1 – cited by Applicant).

Regarding Claim 1, Mukkamala teaches: A method for determining central blood pressure for a subject (abstract), comprising: measuring, by a sensor, a peripheral blood pressure waveform from the subject (paragraph 0013, 0039-0041); defining a model that relates the measured peripheral blood pressure waveform to a central blood pressure waveform, where the model is defined in terms of parameters representing wave travel time (paragraph 0014, 0030, 0034); determining central blood pressure for the subject by selecting the parameters and applying the model to the measured peripheral blood pressure in a manner that yields smallest error in fitting of an exponential function to a diastolic interval of the central blood pressure (paragraph 0014, 0031, 0035, 0037-0040). 
Mukkamala does not mention that the model is also defined in terms of a wave reflection coefficient.
Lowe teaches determining central blood pressure for a subject based on a peripheral blood pressure waveform (title; abstract) wherein the model used is defined in terms of a wave reflection 
Regarding Claim 2, Mukkamala in view of Lowe teach: The method of claim 1 further comprises measuring the peripheral blood pressure waveform from a radial artery of the subject (Mukkamala – paragraph 005; claim 14).
Regarding Claim 3, Mukkamala in view of Lowe teach: The method of claim 1 further comprises measuring the peripheral blood pressure waveform using a catheter or a finger-cuff photoplethysmograph or an applanation tonometer or an oscillometric cuff (Mukkamala – paragraph 0005; claim 14).
Regarding Claim 3A, Mukkamala in view of Lowe teach:  The method of claim 1 wherein the model is a tube-load model, where the tube represents wave travel path between central aorta and a peripheral artery and terminal loads represent the arterial bed distal to the peripheral artery (Mukkamala – paragraph 0027, 0037-0038).

Claim 5-9, 11-20, 18A is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala further in view of Lowe, further in view of Hahn et al. (US 2010/0016736 A1 – cited by Applicant), hereinafter Hahn.
Regarding Claim 5, Mukkamala in view of Lowe teaches: The method of claim 1. Mukkamala further teaches wherein determining central blood pressure further comprises fitting, for central blood pressure waveform, an exponential to the diastolic decay of a given candidate central blood pressure waveform (paragraph 0034-0037); and determining central blood pressure as the candidate central blood pressure waveform having smallest fitting error between the exponential and the diastolic decay 
Hahn teaches selecting multiple sets of candidate values for the wave travel time and the wave reflection coefficient from respective physiological ranges of values (paragraph 0014, 0023, 0040-0043); computing, for each set of candidate values, a candidate central blood pressure waveform by applying the model with a given set of candidate values to the measured peripheral blood pressure waveform (paragraph 0024, 0056-0058). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method of Mukkamala in view of Lowe, to include selecting multiple sets of candidate values for the wave travel time and the wave reflection coefficient from respective physiological ranges of values; computing, for each set of candidate values, a candidate central blood pressure waveform by applying the model with a given set of candidate values to the measured peripheral blood pressure waveform as doing so would select the best possible waveform values from the set of possible values.  
Regarding Claim 6, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 5 further comprises low pass filtering each candidate central blood pressure waveform prior to the step of fitting (Mukkamala – paragraph 0032).
Regarding Claim 7 and 18, Mukkamala teaches: A system and method for determining central blood pressure for a subject (abstract), comprising: measuring, by a sensor, a peripheral blood pressure waveform from the subject (paragraph 0013, 0039-0041); defining a model that relates the measured peripheral blood pressure waveform to a central blood pressure waveform, where the model is defined in terms of parameters representing wave travel time  (paragraph 0014, 0030, 0034); fitting, for central blood pressure waveform, an exponential to the diastolic decay of a given candidate central blood 
Mukkamala does not mention that the model is also defined in terms of a wave reflection coefficient.
Lowe teaches determining central blood pressure for a subject based on a peripheral blood pressure waveform (title; abstract) wherein the model used is defined in terms of a wave reflection coefficient (paragraph 0023-0024, paragraph 0038). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method and system of Mukkamala wherein the model is also defined in terms of a wave reflection coefficient for a more accurate estimation of central blood pressure.
Mukkamala in view of Lowe do not mention selecting multiple sets of candidate values for the model parameters; computing, for each set of candidate values, a candidate central blood pressure waveform by applying the model with a given set of candidate values to the measured peripheral blood pressure waveform;
Hahn teaches selecting multiple sets of candidate values for the model parameters (paragraph 0014, 0023, 0040-0043); computing, for each set of candidate values, a candidate central blood pressure waveform by applying the model with a given set of candidate values to the measured peripheral blood pressure waveform (paragraph 0024, 0056-0058). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method of Mukkamala in view of Lowe, to include selecting multiple sets of candidate values; computing, for each set of candidate values, a candidate central blood pressure waveform by applying the model with a given set of candidate values 
Examiner notes that Mukkamala teaches a data store and model estimation module (Figure 4; paragraph 0047).
Regarding Claim 8, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 7 further comprises measuring the peripheral blood pressure waveform using a catheter or a finger-cuff photoplethysmograph or an applanation tonometer or an oscillometric cuff (Mukkamala – paragraph 0005; claim 14).
Regarding Claim 9, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 7 wherein the model is a tube-load model, where the tube represents wave travel path between central aorta and a peripheral artery and terminal loads represent the arterial bed distal to the peripheral artery (Mukkamala – paragraph 0027, 0037-0038).
Regarding Claim 11, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 7 further comprises selecting multiple sets of candidate values for wave travel time and wave reflection coefficient from respective physiological ranges of values (Hahn, paragraph 0048-0050m 0055-0056).
Regarding Claim 12, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 7 further comprises low pass filtering each candidate central blood pressure waveform prior to the step of fitting (Mukkamala – paragraph 0032).
Regarding Claim 13, Mukkamala further in view of Lowe, further in view of Hahn teach: The method of claim 7 wherein fitting an exponential further comprises estimating a diastolic interval of the given candidate central blood pressure waveform using pulse length (Mukkamala – paragraph 0030-0034, 0037-0039); and applying a logarithm operation to the estimated diastolic interval of the given 
Regarding Claim 18A, Mukkamala further in view of Lowe, further in view of Hahn teach:  The system of claim 18 wherein the model estimation module determines central blood pressure for the subject to be the candidate central blood pressure waveform having smallest fitting error between the exponential and the diastolic decay (Mukkamala – paragraph 0031-0034).
Regarding Claim 19, Mukkamala further in view of Lowe, further in view of Hahn teach:  The system of claim 18 wherein the sensor is a finger-cuff photoplethysmograph or an applanation tonometer or a catheter or an oscillometric cuff (Mukkamala – paragraph 0005; claim 14).
Regarding Claim 20, Mukkamala further in view of Lowe, further in view of Hahn teach: The system of claim 18 wherein the model is a tube-load model, where the tube represents wave travel path between central aorta and a peripheral artery and terminal loads represent the arterial bed distal to the peripheral artery (Mukkamala – paragraph 0027, 0037-0038).

Allowable Subject Matter
Claim 4, 10, 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791